Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL DETAILED ACTION
1.	Applicant’s amendment filed on March 23, 2021 is acknowledged.  Claims 1, 2, 4, 6, 7, 11-13, 16, 17 and 21-26 are currently pending.  Claims 1, 4, 6, 12, 16 and 21-24 have been amended.  Claims 3, 9 and 14 have been canceled.  Claim 11 was previously withdrawn. Claims 1, 2, 4, 6, 7, 12, 13, 16, 17 and 21-26 are currently under examination.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on March 23, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An initialed copy is attached hereto.
Rejection Withdrawn
3.	In view of Applicant’s amendment, the rejection of claim(s) 1-4, 6, 7, 9, 12-14, 16, 17, 22 and 26 under 35 U.S.C. 102((a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sather et al., US 2019/0136230 A1; Filed on 5/6/16, as evidenced by Alice Park, TIME Oct. 18, 2011 http://healthland.time.com/2011/10/18/a-surprising-link-between-bacteria-and-colon-cancer/ is withdrawn.
4.	In view of Applicant’s amendment, the rejection of claim(s) 1-4, 6, 7, 9, 21, 22 and 26 under 35 U.S.C. 102((a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Quake et al., US 2017/0247690 A1; Filed on 2/25/16, as evidenced by Alice Park,  is withdrawn.
Rejection Maintained
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	The rejection of claims 1, 2, 4, 6, 7, 12, 13, 16, 17 and 21-26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for the reasons set forth in the previous office action.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Applicant argues that:
	1) Independent claim 1 and 12 as amended do not require the administration of any antibacterial agent having the ability to treat any gastrointestinal agent.  The claims as 
	2) As described in the specification, the inventors realized that the ability to selectively target bacteria using a guided nuclease system could induce changes in microbiota to treat or reduce the risk of certain cancers associated with changes in the microbiota (see paragraph 0014).  At the time the application was filed a causal link between Fusobacterium of the gut microbiota and gastrointestinal cancers was known by those of ordinary skill in the art. See for example Kostic et al (submitted as Exhibit A).
	3) Mitsuhashi et al., 2015, Abstract (Oncotarget, 2015 March 13; 6(9): 7209-7220; submitted as Exhibit B) teaches that Fusobacterium were known to be enriched in the gut microbiota of human colorectal cancer patients compared to healthy subjects. Furthermore, studies in a mouse model of colorectal cancer demonstrated that elevated levels of Fusobacterium increased tumor multiplicity and selective recruitment of tumor-infiltrating myeloid cells, which promote tumor progression. See, Abstract of Exhibit A. Additionally, Fusobacterium species were detected in pancreatic cancer tissues, and tumor Fusobacterium species status is independently associated with a worse prognosis of pancreatic cancer. 
4) Mitsuhashi also teaches that the known link between Fusobacterium of the gut microbiota and gastrointestinal cancers bridges the gap between the recited active steps of administering a guided nuclease system or component thereof that selectively targets the genome of host bacterial cells (i.e., Fusobacterium) of a gut microbiota and the claimed method having the ability to treat gastrointestinal cancers selected from pancreatic, colon, and stomach cancers. 
Applicant’s arguments have been fully considered and are most non-persuasive as addressed below.
Independent claim 1 is drawn to a method of treating a gastrointestinal cancer in a human or animal subject, wherein the subject comprises a gut microbiota that comprises host bacterial cells, the method comprising administering a treatment comprising an antibacterial agent or component thereof to the subject that kills host bacterial cells or inhibits the growth of host bacterial cells comprised by the gut microbiota, wherein the host bacterial cells are Fusobacterium cells, wherein the gastrointestinal cancer is a pancreatic, colon, or stomach cancer, wherein the antibacterial agent is a guided nuclease system, and wherein:
(i)    the antibacterial agent or component thereof comprises a nucleic acid vector encoding a guided nuclease and a guide RNA to selectively target the genome of the host bacterial cells in the gut microbiota, wherein the guided nuclease cuts one or more target nucleotide sequences comprised by the host bacterial cells, thereby selectively killing host bacterial cells or reducing the growth thereof, or
(ii)    the antibacterial agent or component thereof comprises a nucleic acid vector encoding a guide RNA to selectively target the genome of the host bacterial cells in the gut microbiota, wherein the guide RNA comprises a sequence that is capable of hybridizing to a target sequence of the host bacterial cell to guide a Cas nuclease in the host bacterial cell to the target sequence in the host bacterial cell, whereby the target sequence is cut and the host bacterial cell is killed or growth of host bacterial cells is reduced.
Fusobacterium cells, wherein the page comprises or encodes an antibacterial agent or component thereof, wherein the antibacterial agent is a guided nuclease system, and wherein:
(i)    the antibacterial agent or component there of comprises a guided nuclease and a guide RNA to selectively target the genome of the host bacterial cells in the gut microbiota, wherein the guided nuclease cuts one or more target nucleotide sequences comprised by the host bacterial cells, thereby selectively killing host bacterial cells or reducing the growth thereof, or 
(ii)    the antibacterial agent or component thereof comprises a guide RNA to selectively target the genome of the host bacterial cells in the gut microbiota, wherein the guide RNA comprises a sequence that is capable of hybridizing to a target sequence of the host bacterial cell to guide a Cas nuclease in the host bacterial cell to the target sequence in the host bacterial cell, whereby the target sequence is cut and the host bacterial cell is killed or growth of host bacterial cells is reduced.
With regard to Points 1-4, while the claims have been amended to better reflect a smaller cancer patient population that being those having pancreatic, colon or stomach cancer, the rejection stands because the amendment is not sufficient to adequately describe how the antibacterial agent, which is any guided nuclease system or any component thereof, satisfied the ability to treat gastrointestinal cancers.  The specification describes nucleases selected from 
 “For example, the invention provides for treating or reducing diseases and conditions in patients by altering microbiota, wherein the diseases and conditions are those mediated by immune cells (e.g., T-cells) or addressed by altering immune cell activities or populations in patients. Embodiments are cancers, autoimmune diseases or conditions, inflammatory diseases or conditions, viral infections (e.g., HIV infection of human patients), or diseases or conditions mediated or caused by viral infections.”

What is missing is the link between the administration of any guide nuclease system or any component thereof, to the treatment of a gastrointestinal cancer selected from pancreatic, colon and stomach and the inhibition of Fusobacterium in the gut microbiome.  The specification, as Applicant has noted, describes the growth inhibition of bacteria, but there are only 9 occurrences in the specification which speak to Fusobacterium and it is all as it pertains to the type of cells the host bacteria are. Applicant has provided references via exhibit A and B to discuss a potential correlation between Fusobacterium and cancer.  While there is a connection between colon/colorectal cancer and Fusobacterium; the claims are not limited to this type of cancer.  Moreover, the exhibits show that at best Fusobacterium may be a prognostic biomarker of pancreatic cancer, but these are mere suggestions, not based upon any evidence at the time of the article.  In fact, the reference notes that while Fusobacterium was found and highly detected, there is no significant association found and there is no data as it pertains to treatment.  Also, gastric cancer has not been examined. 
See for example, page 7214 of Mitsuhashi et al.:

Recent studies showed that Fusobacterium species are detected in gastrointestinal tract cancers, such as gastric cancer [34] and colorectal cancer [26, 29, 30]; however, published studies have not examined the relationship of Fusobacterium species with the cancer outcome in a large sample (n > 100) of such patients. In the present study, we found that tumor Fusobacterium species status is independently associated with shorter survival in patients with pancreatic cancer. This is the first report to demonstrate an association of tumor presence of Fusobacterium species with the outcome of pancreatic cancer. Although no significant association was found, Fusobacterium species were highly detected in pancreatic tail cancer (4/18; 22%) than in head (16/203; 7.9%) or body cancer (5/62; 8.0%). The high prevalence of Fusobacterium species in pancreatic tail cancers remains uncertain.

See also, for example, page 7214 of Mitsuhashi et al.:
In conclusion, Fusobacterium species were detected in pancreatic cancer tissue. Although no significant association was found between Fusobacterium species status and molecular alterations of pancreatic cancers, the tumor Fusobacterium species status was independently associated with worse prognosis of pancreatic cancer. Thus, our data suggest that tumor Fusobacterium species is a promising biomarker of pancreatic cancer and could open up exciting opportunities to improve our understanding of the pathogenesis of this fatal disease.

Further the same page notes:
Our study has some limitations because of its cross-sectional (observational) design and the risk that an unknown bias (e.g., the selection bias) may confound the results. Furthermore, our analysis does not include treatment data; thus, another unknown bias, e.g., differential treatment assignment, may skew the results.

Thus, while recent studies/articles showed that Fusobacterium species are detected in gastrointestinal tract in patients with cancers, published studies have not examined the relationship of Fusobacterium species with the cancer outcome. In fact the exhibits supports the notion that there simply isn’t enough information available at the time of the filing to submit that the specification on its own or taken into consideration with Exhibit A and B has adequately described the invention as claimed. The specification does not bridge the gap or 
As previously presented (rejection as written below has been updated to remove the issues that are no longer pertinent to the rejection), 
To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise and exact terms as to fully describe the method as claimed. In the instant case, to fulfill the written description requirement, the representative antibacterial agents must be described and claimed.  The preamble requires that the method be capable of treating gastrointestinal cancers in a human or animal subject. The method does not describe how the administration of any guided nuclease system (antibacterial agent) or any component thereof wherein:
(i)    the antibacterial agent or component thereof comprises a nucleic acid vector encoding a guided nuclease and a guide RNA to selectively target the genome of the host bacterial cells in the gut microbiota, wherein the guided nuclease cuts one or more target nucleotide sequences comprised by the host bacterial cells, thereby selectively killing host bacterial cells or reducing the growth thereof, or
(ii)    the antibacterial agent or component thereof comprises a nucleic acid vector encoding a guide RNA to selectively target the genome of the host bacterial cells in the gut microbiota, wherein the guide RNA comprises a sequence that is capable of hybridizing to a target sequence of the host bacterial cell to guide a Cas nuclease in the host bacterial cell to the target sequence in the host bacterial cell, whereby the target sequence is cut and the host bacterial cell is killed or growth of host bacterial cells is reduced successfully treat gastrointestinal cancers. 
The administration of any guided nuclease as claimed does not bridge the gap or help to correlate it to a method having the ability to treat gastrointestinal cancers in a human or animal subject as claimed.  Will the administration of any nuclease or component thereof treat the gastrointestinal cancers as claimed?  

Example 1) specific microbiota bacterial population growth inhibition by harnessing wild-type endogenous Cas.
Example 2) specific microbiota bacterial population growth in different strains
Example 3) Selective bacterial population growth inhibition in a mixed consortium of different microbiota species and
Example 4) altering the ratio of clostridium difficile in a mixed gut microbiota population; and thus, the examples do not at all fill in the missing steps to ensure one of skill in the art the ability to practice the invention as claimed; particularly as it pertains to the treatment of gastrointestinal cancers in general as well as pancreatic, colon and stomach cancer specifically.  
	The written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the claimed invention. 
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:  ...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, 
Written description requirement must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the "written description" inquiry, whatever is now claimed. The Guidelines further state, "[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus" (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. 
Therefore, absent a detailed and particular description the skilled artisan could not immediately recognize or distinguish members of the claimed method.  Therefore, because the art is unpredictable, in accordance with the Guidelines, the description do not meet the written description requirements.
New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1, 12 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Applicant has amended the claims to recite in part "…component thereof...".  This phrase does not appear in the specification, or original claims as filed.  Applicant does not point out specific basis for this limitation in the application, and none is apparent. Applicant points to several paragraphs in the specification, however, those examples do not support ‘component thereof’. 
To overcome this rejection Applicant must specifically point out the support for this limitation or cancel the new matter from the claims.	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1, 2, 4, 6, 7, 12, 13, 16, 17 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
Claims 1, 12 and 21 are rendered vague and indefinite by the use of the phrase “component thereof”.  It is unclear what is meant by said phrase, as it is not explicitly defined in the specification.  What constitutes a “component thereof”?  What core features/structures must be maintained?  By definition a component is a part or element of a larger whole.  It is not clear what the component is? Is it limited to the antibacterial agent and if so what is the structure it encompasses. As written, it is impossible to determine the metes and bounds of the claimed invention.
Conclusion
8.	No claim is allowed. 

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        July 15, 2021
/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645